Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered March 30, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
The court properly denied defendant’s application to withdraw his guilty plea without a hearing, since the record shows his plea was knowing, intelligent and voluntary (see e.g. People v Frederick, 45 NY2d 520 [1978]). Defendant submitted a standard form that did not contain any case-specific allegations, and defendant declined the court’s invitation to supplement his *215written application. Concur—Sullivan, J.P., Williams, Gonzalez, Sweeny and Kavanagh, JJ.